Title: From Thomas Jefferson to Edmund Randolph, 7 September 1794
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Monticello Sep. 7. 94.

Your favor of Aug. 28. finds me in bed under a paroxysm of the Rheumatism, which has now kept me for ten days in constant torment and presents no hope of abatement. But the express and the nature of the case requiring immediate answer, I write to you under this situation. No circumstances my dear Sir will ever more tempt me to engage in any thing public: I thought myself perfectly fixed in this determination when I left Philadelphia, but every day and hour since has added to it’s inflexibility. It is a great pleasure to me to retain the esteem and approbation of the President, and forms the only ground of any reluctance at being unable to comply with every wish of his. Pray convey these sentiments and a thousand more to him which my situation does not permit me to go into.—But however suffering by the addition of every single word to this letter, I must add a solemn declaration that neither Mr. J. nor Mr.ever mentioned to me one word of any want of decorum in Mr. Carmichael, nor any thing stronger or more special than stated in my notes of the conversation.—Excuse my brevity my dear Sir & accept assurances of the sincere esteem and respect with which I have the honor to be your affectionate friend & servt

Th: Jefferson


P.S. Your secret shall be inviolably kept. The express goes on to Davies.

